United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40443
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO LEDESMA,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 1:03-CR-325-2
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Francisco Ledesma appeals the 46-month sentence imposed

following his guilty plea conviction for conspiracy to commit tax

fraud.   He argues for the first time on appeal that the district

court violated his Sixth Amendment rights by enhancing his

sentence based on facts that were not admitted by him or found by

a jury beyond a reasonable doubt.   He argues that this was

constitutional error in light of the holding in United States v.

Booker, 543 U.S. 220 (2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40443
                                -2-

     The Government argues that Ledesma waived his right to

appeal his sentence or the manner in which it was determined.

Ledesma argues that the appeal waiver does not bar his claim,

which in effect is a claim that his sentence exceeds the

statutory maximum.   He also argues that he did not waive the

right to appeal a structural error and that the waiver should not

be enforced for public policy reasons.    The record reflects that

Ledesma knowingly and voluntarily waived his right to appeal his

sentence.   See United States v. Burns, 433 F.3d 442, 450 (5th

Cir. 2005); United States v. Bond, 414 F.3d 542, 545-46 (5th Cir.

2005); United States v. Cortez, 413 F.3d 502, 503 (5th Cir.),

cert. denied, 126 S. Ct. 502 (2005).     Ledesma’s appeal waiver is

enforceable and bars his claims on appeal.

     AFFIRMED.